Case: 18-50440      Document: 00515057105         Page: 1    Date Filed: 07/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                             July 31, 2019
                                    No. 18-50440
                                 Conference Calendar                         Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FABIAN ALEX BRAVO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CV-197


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       This court granted Fabian Alex Bravo a certificate of appealability,
following the denial of his 28 U.S.C. § 2255 motion, on the issue whether the
district court erred by determining that Bravo was subject to the enhanced
penalties of the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1),
based on his prior Texas convictions for aggravated robbery, aggravated
assault, and burglary. The Federal Public Defender appointed to represent


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50440     Document: 00515057105    Page: 2   Date Filed: 07/31/2019


                                 No. 18-50440

Bravo has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).    Bravo has not filed a response.     We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2